                                                                                    ctlRrs oFFlcq U,S.Dlsm O URT
                                                                                             AT ROANOKE,VA
                                                                                                  FILED

                                                                                            JLN 23 2212
                         IN THE UN ITED STATES DISTRICT CO URT                              JULI
                                                                                               A .       ,
                                                                                          E$Y;
                       FOR THE W ESTERN DISTW CT OF W RGJNIA
                                       RO AN OK E DW ISIO N

DA VID M EY ER S,                                  )      CivilAction No.7:19cv00002
      Plaintiff,                                   )
                                                   )
                                                   )     M EM OIG NDUM OPINION
                                                   )
C AR T,M AN IS,etaI.,                              )      By:M ichaelF.Urbanski
       D efendants.                                )      ChiefUnited StatesDistrictJudge
        PlaintiffD avid M eyers,a V irginiaprisonerproceeding pro K ,Gled thiscivilrights action

pursuantto42 U.S.C.j 1983,whilehousedatW allensRidgeStatePrisonandonthesameday
that he filed Civil A ction N o. 7:19cv00003. M eyers requests to proceed i
                                                                          ,
                                                                          q fol'
                                                                               m a pauperis.
                                                                                      .



However,at leastthree ofM eyers'previousactionsorappeals have been dism issed as frivolous

or for failure to state a claim upon which relief m ay be granted.1 Therefore,M eyers m ay not
proceed w ith this action unless he eitherpays the filing fee orshow sthathe is (çunder im m inent

dangerofseriousphysicalinjury.''28U.S.C.j1915(g).
        As M eyershasneitherprepaid the tsling fee nordem onstrated thathe isûtunderim m inent

dangerofseriousphysicalinjury,''2thecourtdismisseshiscomplaintwithoutprejudicepursuant
to28U.S.C.j1915(g).

        1See. e.
               a.,Meyersv.Jones,7:18cv414(W.D.Va.Nov.2,2012)(dismissedwithprejudiceasfrivolousand
maliciousl;Meyersv.Clarke,7:18cv460 (W .D.Va.Nov.2,2012)(dismissed with prejudice asfrivolousand
malioious);Meyersv.U.S.DistrictCourtsBicStoneGanDivision.7:18cv472(W .D.Va.Nov.2,2018)(dismissed
withprejudiceasfrivolous);Meyersv.Northam.7:12cv473(W.D.Va.Nov.2,2012)(dismissedwithprejudiceas
frivolous);Meversv.U.S.DistrictCourt.RoanokeDivision,7:18cv474(W.D.Va.Nov.2,2018)(dismissedwith
prejudiceasfrivolous);Meversv.Clarke,No.7:18cv435(W.D.Va..sept.7,2012)(dismissedwith prejudiceas
frivolous);Meyersv.Bass,No.2:95cv774 (E.D.Va.Aug.15,1995)(dismissedwithoutprejudiceasfrivolous);
Meyersv.U.S.DistrictCourt-Richmond Division,No.2:07cv363 (E.D.Va.Nov.1,2007)(dismissed with
prejudiceforfailingtostateaclaim);seealsoColemanv.Tollefson.135S.Ct.1759,1763(2015)(holdingthata
Rstrike''dismissaliscountedregardlesstothetimingofasubsequentappeal).
        2Theallegationsin thiscase largely repeatallegations made in CivilAction No. 7:19cv00003.In thatcase,
the coul'
        theld an evidentiary hearing concerning whetherM eyers was under im minent dangerof serious physical
injury atthe timehe filed hiscomplaintand,ultimately,determinedthathewasnot. Asin CivilAction No.
7:19cv00003,Meyershasfailedtodemonstratethathewasunderimminentdangerofseriousphysicalinjurywhen
hefiledthisactionbecause hisallegationseitherdonotallegedangerpobsed by the defendants'alleged actions;are
too vague,speculativeorconclusory;arefanciful;havenom erit;orwerealreadydeterminedto benotcredible.See
CivilAction No.7:19cv00003;see also Sorineerv.Dav,No.7:16cv261,2016 U.S.Dist.LEM S 76270,at*3,2016
        ENTER:Thiszr4$ayof ,2019.
                                                           5 / ez,W          c.//.                 wf
                                                           ChiefU nited      t     istrictJudge




WL 3248601,at#1(W.D.Va.June 13,2016)(quoting Lewisv.Sullivan,279F.3d 526,531(7thCir.2002))
Ccoul'ts have held thatthe imminentdangerexception to j1915(g)'s Sthree strikes'rule mustbe construed
narrowly and applied only for çgenuine em vrgencies,' where 'time is pressing' and $a threat .. . is real and
proximate'tothealleged officialmisconduct.'')
